Exhibit 10.1

CHEMOCENTRYX, INC.

2012 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

ChemoCentryx, Inc., a Delaware corporation (the “Company”), pursuant to its 2012
Equity Incentive Award Plan (as amended, the “Plan”), hereby grants to the
individual listed below (“Holder”), an award of restricted stock units
(“Restricted Stock Units” or “RSUs”) with respect to the number of shares of the
Company’s Common Stock (the “Shares”) listed below. This award for Restricted
Stock Units (this “Award”) is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Unit Agreement”) and the Plan, each of which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Unit Agreement.

 

Holder:

  

Grant Date:

  

Total Number of RSUs:

  

Distribution Schedule:

   Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall
be distributable in accordance with Section 2.1 of the Restricted Stock Unit
Agreement.

Vesting Schedule:

   Subject to the terms of the Restricted Stock Unit Agreement, the Award shall
vest on the first anniversary of the Grant Date, provided that Holder does not
experience a Termination of Service prior to such date. In addition, the RSUs
shall vest upon the occurrence of a Change in Control.

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice. Holder has reviewed the Restricted Stock Unit Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Holder has been provided with a copy or electronic access to a copy of the
prospectus for the Plan. Holder hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan, this Grant Notice or the Restricted Stock Unit
Agreement. The Award is subject to the terms and conditions of the Plan which
are incorporated herein by reference. In the event of any inconsistency between
the Plan and the Restricted Stock Unit Agreement, the terms of the Plan shall
control.

 

CHEMOCENTRYX, INC.     HOLDER By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

     



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
the Company has granted to Holder the right to receive the number of RSUs set
forth in the Grant Notice, subject to all of the terms and conditions set forth
in this Agreement, the Grant Notice and the Plan.

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

1.2 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK UNITS

2.1 Award of Restricted Stock Units.

(a) Award. In consideration of Holder’s continued employment with the Company or
any Subsidiary thereof and for other good and valuable consideration, the
Company hereby grants to Holder the right to receive the number of RSUs set
forth in the Grant Notice, subject to all of the terms and conditions set forth
in this Agreement, the Grant Notice and the Plan. Prior to actual issuance of
any Shares, the RSUs and the Award represent an unsecured obligation of the
Company, payable only from the general assets of the Company.

(b) Vesting. The RSUs subject to the Award shall vest in accordance with the
Vesting Schedule set forth in the Grant Notice. Unless and until the RSUs have
vested in accordance with the vesting schedule set forth in the Grant Notice,
Holder will have no right to any distribution with respect to such RSUs. In the
event of Holder’s Termination of Service prior to the vesting of all of the
RSUs, any unvested RSUs will terminate automatically without any further action
by the Company and be forfeited without further notice and at no cost to the
Company.

(c) Distribution of Shares.

(i) Shares of Common Stock shall be distributed to Holder (or in the event of
Holder’s death, to his or her estate) with respect to such Holder’s vested RSUs
within thirty (30) days following the vesting date of the RSUs as specified in
the Vesting Schedule set forth in the Grant Notice, subject to the terms and
provisions of the Plan and this Agreement.

(ii) All distributions shall be made by the Company in the form of whole shares
of Common Stock.

 

A-1



--------------------------------------------------------------------------------

(iii) Neither the time nor form of distribution of Common Stock with respect to
the RSUs may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code and the Treasury
Regulations thereunder.

(d) Generally. Shares issued under the Award shall be issued to Holder or
Holder’s beneficiaries, as the case may be, at the sole discretion of the
Administrator, in either (i) uncertificated form, with the Shares recorded in
the name of Holder in the books and records of the Company’s transfer agent with
appropriate notations regarding the restrictions on transfer imposed pursuant to
this Agreement; or (ii) certificate form. In no event will fractional shares be
issued upon settlement of the Award. All distributions shall be made by the
Company in the form of whole Shares. In lieu of any fractional Share, the
Company shall make a cash payment to Holder equal to the Fair Market Value of
such fractional Share on the date the RSUs are settled pursuant to this
Section 2.1.

2.2 Tax Withholding. Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof), the Company shall not be
obligated to deliver any certificate representing Shares issuable with respect
to the RSUs to Holder or his or her legal representative unless and until Holder
or his or her legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state, local and foreign taxes applicable with
respect to the taxable income of Holder resulting from the grant or vesting of
the RSUs, the distribution of the Shares issuable with respect thereto, or any
other taxable event related to the RSUs (the “Tax Withholding Obligation”). To
the maximum extent permitted by applicable law, the Company has the authority to
deduct or withhold, or require Holder to remit to the Company, an amount
sufficient to satisfy the Tax Withholding Obligation with respect to any taxable
event arising from the vesting of the RSUs or the receipt of the Shares upon
settlement of the RSUs.

2.3 Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any Shares upon settlement of the RSUs prior to
fulfillment of all of the conditions set forth in Section 11.4 of the Plan.

ARTICLE III.

RESTRICTIONS

3.1 Award and Interests Not Transferable. This Award, including the RSUs awarded
hereunder, may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution or, subject to the consent
of the Administrator, pursuant to a DRO, unless and until the Shares issuable
pursuant to the Award have been issued, and all restrictions applicable to such
Shares have lapsed. This Award and the rights and privileges conferred hereby,
including the RSUs awarded hereunder, shall not be liable for the debts,
contracts or engagements of Holder or his or her successors in interest and
shall not be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence.

3.2 Rights as Stockholder. Neither Holder nor any person claiming under or
through Holder shall have any of the rights or privileges of a stockholder of
the Company in respect of any Shares issuable hereunder unless and until
certificates representing such Shares (which may be in uncertificated form) will
have been issued and recorded on the books and records of the Company or its
transfer agents or registrars, and delivered to Holder (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Holder shall have all the rights of a stockholder of the Company,
including with respect to the right to vote the Shares and the right to receive
any cash or share dividends or other distributions paid to or made with respect
to the Shares.

 

A-2



--------------------------------------------------------------------------------

3.3 Forfeiture and Claw-Back Provisions. Holder hereby acknowledges and agrees
that the Award is subject to the provisions of Section 11.5 of the Plan.

ARTICLE IV.

OTHER PROVISIONS

4.1 Adjustments. Holder acknowledges that the Award, including the vesting of
the Award and the number of Shares subject to the Award, is subject to
adjustment in the discretion of the Administrator upon the occurrence of certain
events as provided in this Agreement and Article 11 of the Plan.

4.2 Not a Contract of Employment or other Service Relationship. Nothing in this
Agreement or in the Plan shall confer upon Holder any right to continue to serve
as an employee or other service provider of the Company or any of its
affiliates. Holder understands and agrees that this Award does not alter the
at-will nature of his or her employment relationship with the Company and is not
a promise of continued employment for the vesting period of the Award or any
portion of it.

4.3 Conformity to Securities Laws. Holder acknowledges that the Plan, the Grant
Notice and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

4.4 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSU in any material way without the prior written consent
of the Holder.

4.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of an authorized officer of
the Company on the Grant Notice, and any notice to be given to Holder shall be
addressed to Holder at the address for Holder in the Company’s personnel
records. By a notice given pursuant to this Section 4.5, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

4.6 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

 

A-3



--------------------------------------------------------------------------------

4.7 Section 409A.

(a) Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”). The Administrator may, in its discretion, adopt such amendments
to the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate to comply with the requirements of Section 409A.

(b) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the Shares issuable
pursuant to the RSUs hereunder shall be distributed to Holder no later than the
later of: (i) the fifteenth (15th) day of the third month following Holder’s
first taxable year in which such RSUs are no longer subject to a substantial
risk of forfeiture, and (ii) the fifteenth (15th) day of the third month
following first taxable year of the Company in which such RSUs are no longer
subject to substantial risk of forfeiture, as determined in accordance with
Section 409A and any Treasury Regulations and other guidance issued thereunder.

(c) For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
Holder may be eligible to receive under this Agreement shall be treated as a
separate and distinct payment.

4.8 Tax Representations. Holder has reviewed with Holder’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.

4.9 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the RSUs, the Plan and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

4.10 Paperless Administration. By accepting this Award, Holder hereby agrees to
receive documentation related to the Award by electronic delivery, such as a
system using an internet website or interactive voice response, maintained by
the Company or a third party designated by the Company.

4.11 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.12 Governing Law; Severability. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

4.13 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire

 

A-4



--------------------------------------------------------------------------------

agreement of the parties and supersede in their entirety all oral, implied or
written promises, statements, understandings, undertakings and agreements
between the Company and Holder with respect to the subject matter hereof,
including without limitation, the provisions of any employment agreement or
offer letter regarding equity awards to be awarded to Holder by the Company, or
any other oral, implied or written promises, statements, understandings,
undertakings or agreements by the Company or any of its representatives
regarding equity awards to be awarded to Holder by the Company.

 

A-5